DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of February 15, 2022.   Applicant’s arguments have been considered.

Priority:  01/28/2020
Status of Claims:  Claims 1, 2, 4 – 8 and 10 – 22 are pending.  Claims 1, 2, 5 – 8, 11 – 13, 15 – 18 and 20 have been AMENDED.  Claims 3 and 9 have been CANCELLED.  Claims 21 and 22 are presented as NEW.
Status of Office Action:  FINAL

Claim Objections
Claim 21 is objected to, as Claim 21 may be subject to rejection regarding written description requirements specific to terminology of determinations: regarding whether the transaction and historical transactions are fraudulent.  The Examiner notes that the specification identifies risk scores relative to transactions being inconsistent or indicating a higher likelihood of fraud, but does not establish that transactions are fraudulent.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1, 8 and 15 recite in-part, the limitations of: the image of the electric signature, and attributes of the electric signature (e.g., see Claim 1, closing 13 lines.)  There is insufficient antecedent basis for limitations of an “electric” signature in the claims.  Claims 2, 4 – 7, 10 – 14 and 16 – 22 are rejected on the basis of dependency.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 20 includes the limitations of causing a second user interface to be provided for display.  It remains unclear, however, as to where the second interface is being provided for display among the user device, transaction device or financial institution device.  Moreover, the second user interface being displayed is for “another signature”, which also remains unclear as being specific for the transaction, as a comparator signature, or something else.  Thus, there appears to be a missing nexus as to the where the second interface is displayed, along with identification of the purpose of the second interface.  Accordingly, the subject language remains unclear and indefinite.

Response to Arguments
Applicant’s arguments filed February 15, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.  
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 112(b) rejection relative to a “provided signature”, with additional descriptors for clarification to identify an electronic signature that is manually provided.  The previous 35 U.S.C. 112(b) rejection of Claims 1, 8 and 15, along with claims dependent from Claims 1, 8 and 15, relative to limitations of a “provided signature”, has been withdrawn.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  In consideration of presentation of the amended claims, the 35 U.S.C. 101 rejection of Claims 1, 8 and 15, along with claims dependent from Claims 1, 8 and 15, has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210714 & PTO 892), particularly, the limitation(s) – regarding: receiving, by a first device and from at least one of a user device, a transaction device, or a financial institution device, a request to approve a transaction, wherein the request includes transaction data related to the transaction, and an image of an electronic signature that is manually provided by an individual, that submitted the request, via a user interface of the at least one of the user device, the transaction device, or the financial institute device, and wherein the first device includes a memory storing images of a plurality of comparator electronic signatures, that are manually provided by the individual via the user interface of the at least one of the user device, the transaction device, or the financial institution device, including an image of a first comparator electronic signature, and an image of a second comparator electronic signature different from the first comparator electronic signature, and information that identifies a plurality of priority levels selected by the user via the at least one of the user device, the transaction device, or the financial institution device to correspond to the plurality of electronic comparator signatures, including a first priority level corresponding to the first comparator electronic signature, and a second priority level corresponding to the second comparator electronic signature and different from the first priority level, determining by the first device and after receiving the request that the transaction is associated with the first priority level based on the transaction data,  processing by the first device the image of the electronic signature, using at least one of a computer vision technique or a vector-based technique, to identify one or more attributes of the electronic signature in the image of the electronic signature, selecting by the first device and from the memory, the image of the first electronic comparator signature based on the transaction being associated with the first priority level and the information that identifies the plurality of priority levels, performing by the first device a comparison of one or more attributes of the first comparator electronic signature in the image of the first comparator electronic signature to one or more attributes of the electronic signature in the image of the electronic signature, and determining by the first device and based on a result of performing the comparison, whether the comparison satisfies a matching threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonser et al., U.S. 2013/0019289 generally identifies electronic signatures; Hammad et al., U.S. 2012/0018506 generally identifies validation entity levels; Sheets et al., U.S. 2013/0290136 generally identifies registry of signatures; and Grigg et al., U.S. 2015/0227729 generally identifies levels of authentication. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        April 11, 2022